                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

CLODIS SHANE MCCUIEN                                                          PLAINTIFF

V.                                  4:18CV00210 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                                    DEFENDANT

                                        JUDGMENT

       Based on the Order entered today, this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       IT IS SO ORDERED this 20th day of March, 2019.


                                         Billy Roy Wilson__________________
                                         UNITED STATES DISTRICT JUDGE
